DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/07/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“By means of a medical scanner, scanning both a patient anatomy of interest and the registration grid to obtain patient anatomical data” in claim 1. The limitation of “a medical scanner” provides sufficient structure to entirely perform the recited structure and is thus not interpreted under 112(f). 
“By means of a fiducial marker tracker, capturing the 3D position and/or orientation of the pre-attached tracking array and the registration grid” in claim 1. The limitation of “a fiducial marker tracker” provides sufficient structure to entirely perform the recited structure and is thus not interpreted under 112(f). 

“By means of a fiducial marker tracker, real-time tracking” in claim 5. The limitation of “a fiducial marker tracker” provides sufficient structure to entirely perform the recited structure and is thus not interpreted under 112(f). 
“By means of a fiducial marker tracker, real-time tracking” in claim 6. The limitation of “a fiducial marker tracker” provides sufficient structure to entirely perform the recited structure and is thus not interpreted under 112(f). 
“By means of a medical scanner, scanning a volume” in claim 8. The limitation of “a medical scanner” provides sufficient structure to entirely perform the recited structure and is thus not interpreted under 112(f). 
“By means of a fiducial marker tracker, capturing a 3D position and/or orientation of the pre-attached tracking array” in claim 8. The limitation of “a fiducial marker tracker” provides sufficient structure to entirely perform the recited structure and is thus not interpreted under 112(f). 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “pre-attached tracking array” is stated in lines 7, 10, and 12-13. The use of the phrase “pre-attached” renders the limitation outside of the scope of the claim and thus unclear and indefinite. It is unclear what or how the tracking array is pre-attached and there is no structure or claim elements capable of enabling the “tracking array” to be “pre-attached”. The tracking array should be claimed with respect to the steps of the claimed method and not attempt to claim elements prior to the scope of the claimed method. 
Claim 1 recites the limitation "the 3D position and/or orientation" in lines 9 and 11. There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the relative position and/or orientation of the registration grid" in line 12. There is insufficient antecedent basis for this limitation in the claim.
For these reasons, claim 1 is rejected for indefiniteness. 
Regarding claim 2, the limitation “pre-attached tracking array” and “pre-attached to the patient internal anatomy” is stated in lines 1-2. The use of the phrase “pre-attached” renders the limitation outside of the scope of the claim and thus unclear and indefinite. It is unclear what or how the tracking array is pre-attached and there is no structure or claim elements capable of enabling the “tracking array” to be “pre-attached”. The tracking array should be claimed with respect to the steps of the claimed method and not attempt to claim elements prior to the scope of the claimed method. 
Claim 2 recites the limitation "the patient internal anatomy" in line 2. There is insufficient antecedent basis for this limitation in the claim.
For these reasons, claim 2 is rejected for indefiniteness. 
Claim 3 recites the limitation "the 3D position and/or orientation" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the limitation “pre-attached” is stated in lines 2 and 5 and is unclear and indefinite for similar reasons to claim 1 above. 
Claim 4 recites the limitation "the 3D position and/or orientation of the pre-attached tracking array" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the robot arm virtual image" in line 4. There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the tracked position and orientation of the robot arm marker array" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the limitation “pre-attached tracking array” is stated in lines 6-8, and 11-12. The use of the phrase “pre-attached” renders the limitation outside of the scope of the claim and thus unclear and indefinite. It is unclear what or how the tracking array is pre-attached and there is no structure or claim elements capable of enabling the “tracking array” to be “pre-attached”. The tracking array should be claimed with respect to the steps of the claimed method and not attempt to claim elements prior to the scope of the claimed method. 
Claims dependent on rejected claims are also rejected for indefiniteness. Therefore dependent claims 5 and 7 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosman (U.S. Pat. No. 6405072) hereinafter Cosman.
Regarding claim 1, primary reference Cosman teaches:

placing a registration grid over the patient at a first position, wherein the registration grid comprises a plurality of fiducial markers (figure 2; col 9, lines 7-67 and col 10, lines 1-18, the “plate structure 55” is considered to be a registration grid that is placed on the patient with markers as raised spheres 56 and a linear stripe 57 that are trackable utilizing a camera based tracking system (camera system C1, see col 8, lines 43-67) and thus are fiducial markers over the patient at a first position on the patient; Figure 3C further describes the reflecting spheres as shown in the plate structure 55 of figure 2; The plate structure is also shown in figure 7, which is described on col 14, lines 20-60); 
by means of a medical scanner, scanning both a patient anatomy of interest and the registration grid to obtain patient anatomical data (col 5, lines 45-67, “scanner (CT or MRI)”; col 8, lines 5-19, “CT or MRI scanning”; col 9, lines 11-25, “during the CT scan process” and “to compare curvilinear geometric objects between the imaging (scan data collection) procedure and the treatment phase (camera space) an indication of the patient’s body orientation can be determined and the coordination of target positions managed” the imaging scan data collection is considered to be patient anatomical data that includes the registration grid (plate 55) within the scan data; col 10, lines 19-50, “CT, MR, X-ray, ultrasound, PET, or any other modality or by the use of simulators to obtain three dimensional data”; col 11, lines 25-35 teaches to the use of a diagnostic apparatus with the LINAC of col 3, lines 48-50; col 20, lines 15-67, “CT, MRI, or PET scanner”); 

by means of a fiducial marker tracker, capturing the 3D position and/or orientation of the pre-attached tracking array and the registration grid (col 4, lines 35-67, the camera system C as in “spheres, reflecting dots or various other devices that can be tracked by the camera system C in three-dimensional space”; Camera system C is considered to be a fiducial marker tracker; col 5, lines 1-18 “the individual camera data signals are translated into three-dimensional position data (in the camera coordinate space) related to objects in the cameras’ collective field of view and including the identifying index markers 20, 21, 23, and 24”; col 5, lines 45-67; col 6, lines 1-38 “the specific locations of the points identified by the markers 20, 21, 23, and 24 are determined in camera space by the camera system C while the patient is on the couch F”; col 7, lines 43-67 and col 8, lines 1-55 describe in detail the use of the camera system C1 of figure 2 that determines the 3-D position of index markers on the patient that include the index markers 20, 21, 23, and 24 as well as the plate structure 55 of col 9, lines 1-65; col 14, lines 30-42; col 20, lines 40-60); and 

Regarding claim 2, Cosman teaches all of the limitations of claim 1. Cosman further teaches:

Regarding claim 3, Cosman teaches all of the limitations of claim 1. Cosman further teaches:
wherein the fiducial marker tracker uses an optical, electromagnetic or acoustic technology for capturing the 3D position and/or orientation (The following citations refer to an optical-based 3D position tracking technology for the fiducial marker tracker; col 4, lines 35-67, the camera system C as in “spheres, reflecting dots or various other devices that can be tracked by the camera system C in three-dimensional space”; Camera system C is considered to be a fiducial marker tracker; col 5, lines 1-18 “the individual camera data signals are translated into three-dimensional position data (in the camera coordinate space) related to objects in the cameras’ collective field of view and including the identifying index markers 20, 21, 23, and 24”; col 5, lines 45-67; col 6, lines 1-38 “the specific locations of the points identified by the markers 20, 21, 23, and 24 are determined in camera space by the camera system C while the patient is on the couch F”; col 7, lines 43-67 and col 8, lines 1-55 describe in detail the use of the camera system C1 of figure 2 that determines the 3-D position of index markers on the patient that include the index markers 20, 21, 23, and 24 as well as the plate structure 55 of col 9, lines 1-65; col 14, lines 30-42; col 20, lines 40-60).
Regarding claim 8, Cosman teaches:

by means of a medical scanner, scanning a volume comprising a patient anatomy of interest and a registration grid placed over the patient at a first position, to obtain patient anatomical data (col 5, lines 45-67, “scanner (CT or MRI)”; col 8, lines 5-19, “CT or MRI scanning”; col 9, lines 11-25, “during the CT scan process” and “to compare curvilinear geometric objects between the imaging (scan data collection) procedure and the treatment phase (camera space) an indication of the patient’s body orientation can be determined and the coordination of target positions managed” the imaging scan data collection is considered to be patient anatomical data that includes the registration grid (plate 55) within the scan data; col 10, lines 19-50, “CT, MR, X-ray, ultrasound, PET, or any other modality or by the use of simulators to obtain three dimensional data”; col 11, lines 25-35 teaches to the use of a diagnostic apparatus with the LINAC of col 3, lines 48-50; col 20, lines 15-67, “CT, MRI, or PET scanner”), wherein the registration grid comprises a plurality of fiducial markers figure 2; col 9, lines 7-67 and col 10, lines 1-18, the “plate structure 55” is considered to be a registration grid that is placed on the patient with markers as raised spheres 56 and a linear stripe 57 that are trackable utilizing a camera based tracking system (camera system C1, see col 8, lines 43-67) and thus are fiducial markers over the patient at a first position on the patient; Figure 3C further describes the reflecting spheres as shown in the plate structure 55 of figure 2; The plate structure is also shown in figure 7, which is described on col 14, lines 20-60); 

.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman as applied to claim 1 above, and further in view of Cali et al. (U.S. Pub. No. 20180140362) hereinafter Cali. 
Regarding claim 4, primary reference Cosman teaches all of the limitations of claim 1. Primary reference Cosman further teaches:
further comprising: 
using the fiducial marker tracker for real-time tracking of the pre-attached tracking array (col 8, lines 31-55, “Also as noted, the terminal unit 39A incorporates the capability to control and display positional data. Specifically, as indicated, a display panel 39B indicates, in X, Y and Z coordinates, the position of the isocenter relative to a target in real time” and “tracked by the camera system C1 to indicate the instant position of the couch 11 throughout a procedure”; col 14, lines 43-60, “a real-time image scanner to provide updated positioning of internal organs and tumors”; col 16, lines 8-59; col 18, lines 34-40); 
generating, by a surgical navigation image generator, a surgical navigation image comprising the patient anatomical data adjusted with respect to the 3D position and/or orientation of the pre-attached tracking array (col 6, lines 39-50, lines 65-67; col 7, lines 
Primary reference Cosman fails to teach:
showing the surgical navigation image by means of a 3D display system such that an augmented reality image, collocated with a surgical field, is visible to a viewer looking towards the surgical field
However, the analogous art of Cali of a method for generating a three-dimensional image reconstruction of a target area for use with augmented reality (abstract) teaches:
showing the surgical navigation image by means of a 3D display system such that an augmented reality image, collocated with a surgical field, is visible to a viewer looking towards the surgical field ([0073], “The 3D augmented reality projection may change over time with movement of the head-mounted display.” Is considered to be a 3D display system and see also “the augmented reality glasses utilize a front camera configured to recognize fiducial markers placed in the operating room that the computing device 100 can recognize as fixed points in the environment whose position relative to the patient is known.”).

Regarding claim 5, the combined references of Cosman and Cali teach all of the limitations of claim 4. Primary reference Cosman further fails to teach:
further comprising: 
by means of the fiducial marker tracker, real-time tracking of at least one of: 
a surgeon's head, a 3D display and surgical instruments to provide current 3D position and/or orientation data; and 
adjusting the surgical navigation image with respect to the tracked current 3D position and/or orientation data
However, the analogous art of Cali of a method for generating a three-dimensional image reconstruction of a target area for use with augmented reality (abstract) teaches:
further comprising: 
by means of the fiducial marker tracker, real-time tracking of at least one of: 
a surgeon's head, a 3D display and surgical instruments to provide current 3D position and/or orientation data ([0057], “This enables correct alignment of the 3D model, as well as the tracking of the surgeon's head position. Similarly, tracking of the 
adjusting the surgical navigation image with respect to the tracked current 3D position and/or orientation data ([0073] describes the use of the surgeon’s head position and tracked augmented reality glasses; [0074] through [0080] describe features of adjusting the alignment of a three dimensional projection based on relative locations and orientations with a user’s field of view as the augmented reality position changes as well as the calculation of relative locations of target areas based on the perspective of the head-mounted display. The cited portions further teach adjustments of the projection interface based on the fiducial markers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Cosman and Cali to incorporate the tracking of head position and adjustment of the displayed image as taught by Cali because it enables the surgeon to move throughout the operating room and provides accurate three-dimensional imaging based on the specific perspective of the augmented reality head mounted display ([0073]-[0080]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman, in view of Cali as applied to claim 4 above, and further in view of Thomas (U.S. Pub. No. 20180303558) hereinafter Thomas. 
Regarding claim 6, the combined references of Cosman and Cali teach all of the limitations of claim 4. Primary reference Cosman further fails to teach:

by means of the fiducial marker tracker, real-time tracking of a robot arm marker array; and 
generating the surgical navigation image further comprising the robot arm virtual image adjusted with respect to the tracked position and orientation of the robot arm marker array
However, the analogous art of Thomas of an augmented reality device for use in a surgical procedure with object tracking between coordinate systems (abstract) teaches:
further comprising: 
by means of the fiducial marker tracker, real-time tracking of a robot arm marker array ([0030]; [0032], “The tracked instrument may include at least one fiducial marker 212 mounted in fixed relation to the at least one OR item, e.g., the robotic arm 202 and the at least one instrument, e.g., the access port 206”; [0034], fiducial marker 212; [0038]; [0043]-[0046], describe the further use of the tracked robot arm tool;); and 
generating the surgical navigation image further comprising the robot arm virtual image adjusted with respect to the tracked position and orientation of the robot arm marker array ([0030]; [0032]; [0034]; [0043]-[0046], describe the generation of an image of the tool with the image from the scope that is connected to the robotic arm. See specifically [0043], “By tracking the 3D location of the tool, the system may render the tool on the display being observed by the surgeon 501 so that the surgeon 501 is able to view the tool together with images from the scope and/or images from pre-operative scans. In this manner, the surgeon 501 is guided in manipulating the tool relative to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Cosman and Cali to incorporate the tracking of a robotic arm for use in adjusting the generation of a navigational image as taught by Thomas because imaging and image guidance are a significant component of clinical care with robotic based imaging systems are growing in the surgical field. This requires accurate tracking to provide a surgical navigation system to the user that is relevant to the position of objects and anatomies in the real world and image space when an imager is attached to a robotic arm ([0003]; [0007]; [0042]-[0044]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman as applied to claim 1 above, and further in view of Whisler (U.S. Pub. No. 20180271484) hereinafter Whisler. 
Regarding claim 7, primary reference Cosman teaches all of the limitations of claim 1. Primary reference Cosman further fails to teach:
further comprising identifying the fiducial markers of the registration grid in volumetric data provided by the medical scanner using a convolutional neural network
However, the analogous art of Whisler of a method and system for scanning a tissue with position sensor data (abstract) teaches:
further comprising identifying the fiducial markers in volumetric data provided by the medical scanner using a convolutional neural network ([0057], “The computing device compares the acquired image data, pixel by pixel, from the nearest adjacent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Cosman to incorporate the convolutional neural network fiducial determination feature as taught by Whisler because it can efficiently and quickly determine whether an imaged region corresponds to a target region of interest ([0057]; [0058]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785